Citation Nr: 0841205	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-23 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for frostbite of the 
feet.

2. Entitlement to service connection for pneumonia.

3. Entitlement to service connection for an eye disorder, 
claimed as loss of vision.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran served on active duty (AD) from June 1971 to June 
1974.  He also had additional service in the Army Reserves on 
active duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2006 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).  

In his July 2007 substantive appeal (on VA Form 9), the 
veteran requested a hearing at the RO before a Veterans Law 
Judge of the Board - also commonly referred to as a Travel 
Board hearing.  The RO scheduled his hearing for November 
2008, but he failed to report for the proceeding.  He has not 
offered any explanation or requested to reschedule his 
hearing, so the Board deems his Travel Board hearing request 
withdrawn.  38 U.S.C.A. § 20.704(d) (2008).

The Board is remanding the claim for service connection for 
frostbite of the feet to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  However, the Board is going ahead and 
deciding the other claims for pneumonia and an eye disorder.


FINDINGS OF FACT

1.  The veteran does not have a current medical diagnosis of 
pneumonia or any residuals of this condition.

2.  Refractive error, myopia, and astigmatism are congenital 
or developmental eye disorders eye for which VA compensation 
benefits are unavailable; the veteran also did not have 
cataracts during his military service and there is no 
competent medical nexus evidence otherwise attributing his 
cataracts to his military service.




CONCLUSIONS OF LAW

1.  Pneumonia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2007); 38 C.F.R. § 3.303 
(2008). 

2.  An eye disorder, claimed as loss of vision, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2007); 38 C.F.R. §§ 3.303, 4.9 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of a letter dated 
in July 2006, sent before initially adjudicating the 
veteran's claims, the RO advised him of the evidence needed 
to substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).

Neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the Federal 
Circuit Court held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).



Here, the Board finds that any deficiency in the notice to 
the veteran is harmless error.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006) (finding the Board had erred by 
relying on various post-decisional documents for concluding 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court nonetheless determined the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit; and (2) 
based on his contentions and the communications provided to 
him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
He has argued in several statements submitted in support of 
his claims (on VA Forms 21-4138) during the pendency of his 
appeal, including in June and August 2006 (the latter 
received in September 2006), as to why his pneumonia and eye 
disorder are related to his military service and, therefore, 
should be service connected.  So it is very apparent that he 
has actual knowledge of the type of evidence needed to 
substantiate these claims inasmuch as he mentioned having 
received relevant treatment for these conditions while in the 
military and of having experienced chronic disability during 
the many years since.

The Board realizes the veteran was not informed that 
downstream disability ratings and effective dates will be 
assigned if his service-connection claims are eventually 
granted.  However, since his service-connected claims are 
being denied, no downstream disability rating or effective 
date will be assigned.  Therefore, there can be no 
possibility of any prejudice to him because these downstream 
elements of his claims are moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).



And as for the duty to assist, the RO obtained the veteran's 
service medical records, VA medical records, and his private 
medical records.  VA medical examinations have not been 
obtained in support of his claimed pneumonia and eye 
disorder.  But the Board finds that the evidence, discussed 
below, indicates there is no current medical evidence of 
pneumonia or any associated residuals, and myopia and 
astigmatism are types of refractive error - therefore not 
disabilities for VA compensation purposes (38 C.F.R. 
§§ 3.303(d), 4.9).  Nor is there evidence of cataracts during 
service or any medical evidence suggesting a correlation 
between the veteran's current cataracts and his military 
service.  So a remand for a medical examination and/or 
opinion is not necessary to decide these claims.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159 (c)(4).  The 
only evidence suggesting an etiological link between these 
conditions and the veteran's military service is his own 
unsubstantiated lay allegations.  These statements are 
insufficient to trigger VA's duty to provide an examination 
for a medical nexus opinion; VA is not obligated to provide 
an appellant with an examination to obtain a medical nexus 
opinion where the supporting evidence of record consists only 
of lay statements.  See Duenas v. Principi, 18 Vet. App. 512, 
519 (2004).

Service Connection for Pneumonia

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

Stated somewhat differently, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence 
of proof of a current disability, there can be no valid 
claim.  Id; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

The veteran asserts that he had double pneumonia in 1972, 
while stationed in Korea, and that his doctors told him he 
would never fully recover because the pneumonia weakened his 
system.

The veteran's service medical records show treatment for 
upper respiratory infections but do not mention any 
complaints, findings or treatment referable to pneumonia or 
residuals of it.  The veteran is puzzled as to why this is 
not documented in his service medical records.  But even if 
the Board presumes, for the sake of argument, that the 
veteran had pneumonia while in the military, as he is 
alleging, there still needs to be medical evidence indicating 
he has current resulting disability.  See Degmetich v. Brown, 
8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of application, not for 
past disability).

Concerning this, the veteran's VA outpatient treatment 
records from 2006 and 2007 show he reported experiencing 
congestion and dyspnea.  However, there are no medical 
records or clinical findings associating these symptoms with 
pneumonia, so as to suggest they are residuals of it.  There 
is absolutely no medical evidence in the file suggesting the 
veteran has current pneumonia or residuals of pneumonia.  It 
is particularly noteworthy that a VA chest X-ray in December 
2006 was unremarkable for any findings specifying pneumonia 
or residuals of pneumonia.  Consequently, the veteran has not 
satisfied the essential and perhaps most fundamental element 
under Hickson that there is medical evidence confirming 
he has the condition claimed.



As explained, in the absence of current medical evidence of 
pneumonia or residuals of pneumonia, there is no valid claim.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for pneumonia.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).  Accordingly, the appeal is denied.

Service Connection for an Eye Disorder, Claimed as Loss of 
Vision

The veteran's military entrance physical examination records 
show he reported eye trouble, and a medical summary indicated 
conjunctivitis.  His vision was reported as 20/40 in his 
right eye and 20/50 in his left, and eye glasses were 
ordered.  Service ophthalmology and optometry records show 
amblyopia, photophobia, blephorospasm, and conjunctivitis.  
At time of discharge from service, his uncorrected vision was 
listed as 20/50, bilaterally.

The veteran's Army Reserve medical records through 1991 show 
he reported occasional conjunctivitis, and that he had 
corrected vision.

Private optometry records dated in December 2000 and March 
2006 show the veteran had myopia, astigmatism, and bilateral 
cataracts.

The veteran asserts that he has an eye disorder that was 
incurred during his military service.  And, as mentioned, his 
service medical records confirm he received treatment for eye 
pathology while in the military, including for 
refractive error, requiring a prescription for eyeglasses.  
Be that as it may, the current medical evidence is limited to 
treatment for myopia, astigmatism, and cataracts.  It is 
imperative to note that a refractive error was shown in 
service, 


and although not specified as current myopia or astigmatism, 
refractive errors of the eyes such as those disorders are not 
disabilities within the meaning of applicable regulations 
providing for payment of VA disability compensation benefits.  
38 C.F.R. §§ 3.303(c), 4.9.

Service connection may only be allowed for refractive errors 
provided there is evidence of a superimposed disease or 
injury during service which has aggravated the refractive 
error.  Monroe v. Brown, 4 Vet. App. 513 (1993).  And there 
is no such medical evidence in this particular instance of 
any superimposed eye injury during service.  The only eye 
problem currently shown for which VA compensation may be 
available is the cataracts.  But there is no indication the 
veteran had cataracts while in the military, nor is there any 
medical nexus evidence otherwise attributing his cataracts to 
his military service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board has considered the veteran's assertions and lay 
statements in support of his claim.  While he may well 
believe that he has an eye disorder or loss of vision as a 
result of his military service, as a layman, without the 
required medical training and expertise, he simply is not 
qualified to render a probative medical opinion concerning 
the presence or cause of an eye disorder. See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  He is only competent to comment on 
symptoms (e.g., difficulty seeing) he may have personally 
experienced during and since service, not the cause of them, 
and in particular, whether they are attributable to his 
military service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for an eye disorder - 
claimed as loss of vision.  And as the preponderance of the 
evidence is against this claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  Accordingly, the appeal is denied.


ORDER

Service connection for pneumonia is denied.

Service connection for an eye disorder, claimed as loss of 
vision, also is denied.


REMAND

The veteran is also asserting he has frostbite of the feet 
residuals that were incurred during service in 1972, while at 
Camp Edwards in South Korea.

Service records from the early 1970s show the veteran was 
indeed stationed at Camp Edwards in South Korea, although his 
service medical records are unremarkable for any complaints, 
findings, or diagnosis referable to frostbite.  However, it 
is noteworthy that in an August 2006 statement in support of 
claim, he indicated that he is still receiving treatment for 
residuals of frostbite at a VA medical facility.  Curiously, 
his VA medical records from 2004 show that he received 
treatment for the vascular problem of venous stasis in his 
lower extremities.  And while he has other physical 
disabilities that may be the underlying cause of his venous 
stasis, the question remains whether his venous stasis is, 
instead, a residual of frostbite.

The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Further, applicable 
law requires VA to deem an examination necessary to 
adjudicate a claim for service connection when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of disability; the 
information or evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service; but, the file does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); and McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In light of the records confirming the veteran's service in 
Korea, current medical evidence of venous stasis - a 
vascular problem, and at least some plausibility that his 
venous stasis could be associated with frostbite, he needs to 
be examined for a medical nexus opinion indicating whether 
there is indeed a correlation between his lower extremity 
venous stasis and his military service - and, in particular, 
whether the venous stasis is indeed a residual of frostbite 
sustained during service.

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Contact the veteran and offer him an 
opportunity to provide specific details of 
the frostbite of the feet he reportedly 
sustained during service, such as the date 
of the incident, his service unit at the 
time, the duty assignment at the time, the 
location(s) where the frostbite reportedly 
occurred, and any other identifying 
details.  This information should then be 
associated with the claims file for 
consideration.



2.  Also ask the veteran whether he has 
received any additional treatment for 
residuals of frostbite.  If he has, obtain 
these additional records.

3.  Schedule the veteran for a VA vascular 
examination to determine whether he has 
residuals of frostbite of the feet.  If, 
and only if, residuals of frostbite of the 
feet are found, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., whether 
there is a 50 percent or greater 
likelihood) that the frostbite of the feet 
residuals were caused or aggravated by the 
veteran's military service - and, in 
particular, his service in Korea.  To 
assist in making these important 
determinations, have the designated 
examiner review the claims file for the 
pertinent medical and other history, 
including a complete copy of this remand.  
All necessary diagnostic testing and 
evaluation should be accomplished.  
The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

4.  Then readjudicate the claim of service 
connection for residuals of frostbite of 
the feet in light of any additional 
evidence.  If this claim is not granted to 
the veteran's satisfaction, send him and 
his representative an SSOC and give them 
time to respond to it before returning the 
file to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


